State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 7, 2014                    517730
________________________________

In the Matter of DANIEL
   FELDER,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
BRIAN FISCHER, as Commissioner
   of Corrections and
   Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., Stein, McCarthy, Lynch and Clark, JJ.

                             __________


     Daniel Felder, Dannemora, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Lawliss, J.),
entered October 16, 2013 in Clinton County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent finding
petitioner guilty of violating certain prison disciplinary rules.

      Petitioner was charged in four misbehavior reports with
violating numerous prison disciplinary rules as a result of him
conspiring to assault a prison employee and becoming violent when
several correction officers attempted to restrain him. Following
a disciplinary hearing on all four reports, petitioner was found
guilty of assaulting staff (four counts), violent conduct (four
counts), creating a disturbance (two counts), refusing a direct
order, refusing a search, and being out of place. The
                              -2-                  517730

determination was affirmed upon administrative appeal, and this
CPLR article 78 proceeding ensued. Supreme Court dismissed the
petition, and petitioner now appeals.

      We affirm. Petitioner questions the Hearing Officer's
failure to provide photographs and medical reports of the injured
correction officers after the officers had testified, but any
error in that regard was harmless given that the officers
testified to their injuries and the record contained overwhelming
evidence of petitioner's guilt (see Matter of Martin v Fischer,
98 AD3d 774, 775 [2012]; Matter of Brown v Goord, 300 AD2d 777,
777 [2002]). Petitioner also asserts that he was deprived of the
opportunity to review a to/from memorandum purportedly authored
by one of the officers but, inasmuch as the record reveals that
said document does not exist, the Hearing Officer cannot be
faulted for failing to provide it (see Matter of Martin v
Fischer, 109 AD3d 1026, 1027 [2013]). Petitioner's remaining
arguments, to the extent they are properly preserved for our
review, have been examined and found to lack merit.

      Peters, P.J., Stein, McCarthy, Lynch and Clark, JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court